Citation Nr: 1758642	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for service-connected major depressive disorder with panic disorder (psychiatric disability), currently evaluated as 50 percent disabling prior to January 6, 2011 and 70 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from January 27, 2010 to May 10, 2011 and from August 1, 2011.   

  
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to November 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal was remanded by the Board in June 2016 for additional development, to include obtaining a contemporaneous VA examination and treatment records.  The AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       

As discussed in the June 2016 Board remand, the issue of entitlement to TDIU is before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is in receipt of a temporary 100 percent rating for the lumbar spine and special monthly compensation under 38 U.S.C.A. § 1114(s) from May 11, 2011 to July 31, 2011, the issue of entitlement to a TDIU from January 27, 2010 to May 10, 2011 and from August 1, 2011 is within the jurisdiction of the Board.  Bradley v. Peake, 22 Vet. App. 280 (2008).  


FINDINGS OF FACT

1.  Effective January 27, 2010, the Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.  

2.  The Veteran has been employed in a protected environment for the entirety of the appeal period.  

3.  The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment in a non-protected environment.  

CONCLUSIONS OF LAW

1.  Effective January 27, 2010, the criteria for a rating of 70 percent, but no higher, for the Veteran's psychiatric disability have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (West 2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (2017).   

2.  The criteria for entitlement to TDIU have been met from January 27, 2010 to May 10, 2011 and from August 1, 2011.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Evidence and Analysis 

In the instant case, the appeal period before the Board begins on January 6, 2011, the date VA received the increased rating claim, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  A May 2011 rating decision increased the Veteran's disability rating for his psychiatric disorder from 50 percent to 70 percent effective January 6, 2011, the date of the increased rating claim.  As discussed in detail below, the Veteran's disability increased in severity within one year prior to the January 2011 increased rating claim.  Accordingly, a 70 percent rating is warranted from January 27, 2010, the date the disability first manifested to such severity during the one-year look-back period.  A rating in excess of 70 percent at any time during the appeal period is not warranted. 

A January 27, 2010 VA treatment record noted that the Veteran had several severe panic attacks and that his condition began to deteriorate despite treatment.  During this mental health evaluation, the Veteran discussed the risks and benefits of receiving electroconvulsive therapy (ECT) with his doctor.  His medication was also increased at this appointment.  A May 2010 treatment record noted worsening depression and that the Veteran was not responding to his medication regimen.  The Veteran received his first ECT session in June 2010.  

A January 2011 VA examination report showed that the Veteran experiences social isolation most of the time, although he lives with his wife.  The Veteran described difficulties with concentration and focus and that he misses a lot of work.  A January letter from the Veteran's doctor states that the Veteran's psychiatric disability is "severe" and that he has social isolation.  

The Board notes that a 70 percent rating for his psychiatric disability is in effect from January 6, 2011, the date of the increased rating claim.  However, after consideration of the one-year look-back period, a 70 percent rating should be in effect from January 27, 2010, the date the Veteran's psychiatric disability first manifested severe symptomatology.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Accordingly, a 70 percent rating is warranted effective January 27, 2010. 

Conversely, the preponderance of the evidence is against a finding that a rating in excess of 70 percent is warranted at any point during the appeal period.  

Although the January 2011 VA examination report noted the Veteran's difficulties with concentration and social situations, the report found that he was fully oriented with unremarkable speech, thought process, and thought content.  He did not have delusions, hallucinations, obsessive or ritualistic behavior, homicidal or suicidal thoughts, or inappropriate behavior.  He had good impulse control and was able to maintain minimum hygiene.  Although the Veteran had difficulties maintaining relationships, the examiner specifically opined that his psychiatric disability did not result in total occupational and social impairment.  Moreover, the Veteran was assigned a GAF score of 55, which is not representative of total occupational and social impairment.  

The Veteran was again afforded a VA examination in February 2012.  The examiner noted that the Veteran had difficulties at work due to his concentration and that his symptoms impacted his relationships, but the examiner opined that the Veteran had deficiencies in most areas rather than total occupational and social impairment.  The Veteran was assigned a GAF score of 55.    

A December 2016 VA examiner also opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran stated that he had no close friends but described a positive relationship with his parents while they were alive and with his adult children.  He also stated that he had a friend at work.  He had mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances.  

January 2011 and October 2011 letters from the Veteran's doctor state that he has symptoms with social isolation and prolonged memory disturbances.  A January 2011 lay statement from the Veteran's wife also discusses the Veteran's social isolation.  

VA treatment records reflect severe symptoms, but state that he has logical and sequential thought content with no psychotic thinking.  His judgment and insight were also intact and he was not at risk for harming himself or others.   

In light of the aforementioned evidence, the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment due to his psychiatric symptoms.  Here, the Veteran is married and has children.  Although he described a strained relationship with his wife, he does maintain a relationship with his wife and has at times described a positive relationship with his adult children.  Even though he has limited social relationships, he has described one friend from work.  Additionally, the Veteran's examination reports and treatment records reflect memory loss.  However, the January 2011 VA examiner found normal remote and recent memory.  The medical evidence does not show such severe memory loss such that he has forgotten his own name, or the names of close relatives or his occupation.  Thus, the evidence does not show total occupational and social impairment due to his psychiatric symptoms.  Moreover, his impairments - to include limited social relationships, memory loss, and difficulty concentrating and staying motivated - are adequately considered by his currently assigned 70 percent rating.      
  
His disability picture as a whole does not reveal that he has experienced both social and occupational impairment to such severity so as to warrant a rating in excess of 70 percent.  The Board has considered the entirety of the Veteran's symptomatology, even such symptoms that are not enumerated in the rating criteria.  However, after taking his history and all the evidence into account, the Veteran's medical and lay evidence does not describe total occupational and social impairment.  Thus, a rating in excess of 70 percent is not warranted for his psychiatric symptoms.  In reaching the conclusion that the symptoms do not manifest to the degree required for a rating in excess of 70 percent, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case, as the symptoms at no point during the appeal period warrant a rating in excess of 70 percent.    

TDIU 

The Veteran contends that although he is currently employed at the VA, his employment constitutes a protected environment and that he would be unable to maintain and sustain substantially gainful employment in a non-protected work environment.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).  
For the entirety of the appeal period beginning on January 27, 2010, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) as his service-connected disabilities include a 70 percent rating for psychiatric disability; a 40 percent rating for lumbar spine disability prior to April 24, 2014 when the temporary total disability rating is not in effect and a 20 percent rating from April 24, 2014; a 20 percent rating for cervical spine disability; a 10 percent rating for hypertension; and a 10 percent rating for radiculopathy of the left lower extremity from April 24, 2014.  

The evidence of record shows that the Veteran's psychiatric symptoms lead to social isolation, decreased concentration, difficulty following instructions, decreased motivation, decreased ability to retain information, and increased absenteeism.  A January 2011 VA treatment record noted that the Veteran's psychiatric symptoms render him unable to work on an intermittent basis.  

His orthopedic disabilities also prevent him from sitting in a chair or standing for extended periods of time.  He has limited lifting, bending, and twisting.  His orthopedic disabilities result in frequent position changes.  A March 2014 VA examiner stated that the Veteran's lumbar spine condition does impact his ability to work.  

The Veteran's vocational rehabilitation records reveal that his service-connected disabilities materially contribute to his impairment of employability.  It was noted that he has a serious employment handicap.  

Thus, after resolving reasonable doubt in favor of the Veteran, his service-connected disabilities, in the aggregate, prevent him from obtaining and maintaining substantially gainful employment.      

As the Veteran meets the schedular requirements pursuant to 38 C.F.R. § 4.16 (a) and his service-connected disabilities prevent him from engaging in substantially gainful employment, the determinative inquiry in the instant case is whether the Veteran is currently employed on a substantially gainful basis.  

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

It is the Veteran's contention that although he is currently employed at a VA facility, this employment is in a protected environment and that he would not be able to maintain substantially gainful employment in another situation.  

In support of his claim, he has submitted his sick leave, leave without pay, and annual leave history from January 2010 to September 2011.  He contends that the excessive leave is the result of his service-connected disabilities.  The documents show that the Veteran took 169 hours of annual leave, 130 hours of sick leave, and 819 hours of leave without pay.  Although these documents do not reveal the specific reason for the leave, the Veteran's leave requests and medical records reveal that his leave requests often align with treatment for service-connected disabilities.  Moreover, a June 2012 treatment record noted that the Veteran misses approximately two to three days per month due to flare-ups of his back disability.  The Veteran's employer in 2017 stated that the Veteran worked 20 hours per week and that he lost approximately 110 hours in the last twelve month period due to his disabilities.  

A December 2016 examiner noted that the Veteran's employer has made "flexible accommodations" for the Veteran.  The examiner opined that "it is unlikely that the Veteran would be able to maintain substantially gainful employment in a non-Veteran centric environment.  His continued success in his current position is likely related to the organization's and supervisor's understanding of Veteran difficulties, the flexible nature of his position, his familiarity and the monotony of the work duties, relative independence, and the ability to work in an environment with limited distractions and interpersonal interactions."  The examiner further stated that in a different occupational environment, the Veteran's interpersonal functioning would significantly impact his performance.      

As was discussed above, the appropriate standard for entitlement to TDIU is not whether a veteran is able to obtain any employment or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is whether a veteran can obtain and maintain substantially gainful employment.  Given this particular Veteran's employment history and the excessive use of his sick and annual leave for treatment of his service-connected disabilities, along with the accommodations provided by his employer and the December 2016 VA medical opinion which states that it would be unlikely for the Veteran to maintain substantially gainful employment in a non-Veteran centric environment, this Veteran's current employment is akin to a protected work environment.  See Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  In light of the extent and severity of his service-connected symptomology, the Board finds that the Veteran would not be able to obtain or maintain substantially gainful employment in another work environment and that he is able to maintain his current employment due to the accommodations provided to him.  

In sum, the evidence of record supports a finding that this particular Veteran is precluded from gainful employment due to his service-connected disabilities.  Id.  Thus, for the above stated reasons, entitlement to TDIU is granted.  

  
ORDER

Effective January 27, 2010, a 70 percent rating, and no higher, for service-connected major depressive disorder with panic disorder has been granted.  

Entitlement to TDIU is granted from January 27, 2010 to May 10, 2011 and from August 1, 2011, subject to the laws and regulations governing payment of monetary benefits.  


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


